DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the status of the parent applications should be included in the first paragraph of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-34, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “to replace 5 volumes of air”. Dependent claims 31, 34 recite “to replace 10 volumes of air”. It is not clear how much must be displaced from the chamber. It is not clear if claim 1 should be “at least” 5 volumes or air, or not.
Claim 39 recites the limitation "the controller".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25, 27-38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al [US 2017/0156347A1] in view of EP 2472187A1, and as evidenced by Greenwood et al [Pat. No. 8,378,265].
Reese et al teach a method comprising a baking device having a pair of chambers which can each be used for retarding, proofing, and/or baking (paragraph 0003, 0033; Figure 1), adjusting the air within a baking chamber to a high humidity of 80% (paragraph 0051, 0058; Figure 2, #11), receiving unrisen food in the baking chamber for an initial retard and proofing cycle (paragraph 0050, 0057), resting/proofing the food to permit the food to rise in the high humidity proofing environment (paragraph 0051, 0058), venting the chamber to remove the humid air after proofing is completed (paragraph 0004, 0041), the vent system including a valve/door and fan which together pull humid air out of the chamber (Figure 4, #113, 115; paragraph 0041), heating the compartment for baking (paragraph 0052, 0059), cooling the chamber after baking by use of the fan for food serving and removal (paragraph 0043, 0061), a blower wheel with sprayed water for increasing the humidity as set forth in Greenwood et al Pat. No. 8,378,265 which was incorporated in its entirety by Reese et al (paragraph 0039; Figure 3, #61), the blower wheel positioned in an air handling compartment separated from the baking compartment by a pressure plate with a central opening (Figure 4, #69), air travelling through the central opening of the pressure plate from the baking compartment and sent in a radial direction by the blower across the pressure plate and back into the baking compartment via side openings (Figure 4, #61, 69, 65), performing these operating steps in any order (paragraph 0072), maintaining the high humidity proofing environment by operating the blower wheel and humidification system (paragraph 0058), a controller for the various components (Figure 10), humidity and temperature sensors (paragraph 0037), and the operations occurring automatically according to a computer program recipe without human intervention (paragraph 0045).
Reese et al do not explicitly recite the secondary blower/fan acting to inject/push ambient air into the compartment and increase the pressure (claim 20, 35), running the secondary blower to replace 5 or 10 volumes of air from the chamber to remove humid air prior to baking (claim 20, 31, 34-35), opening a vent door/valve when operating the inlet blower and closing the vent door/valve when the inlet blower is off (claim 30, 35), stopping the secondary blower before the baking stage started (claim 29), operating the secondary blower while operating the blower wheel (claim 33).
EP 2472187A1 teaches a method for baking food in an oven which has a blower to inject/push ambient air into the oven cavity (Figure 2, #20, 2), the ambient air inlet including a valve to seal the oven cavity when the blower is not operating (Figure 2, #18), the injected ambient air acting to cool the oven cavity by displacing the hot air out of the oven cavity through a vent opening (Figure 2, #7; paragraph 0012, 0022), the blower also acting to dehumidify the oven cavity (paragraph 0020), the hot/humid oven cavity air being displaced by the cool, dry ambient air out through a vent opening such as a butterfly-valve which may be placed at a location to prevent the user contacting the hot humid air (Figure 2, #9, paragraph 0022-0023), the blowing of ambient air achieving a significantly higher pressure (paragraph 0014), the discharge opening being a butterfly valve (paragraph 0023), the butterfly valves being spring-loaded to only open when a pressure differential created by the blower overcomes the force of the spring (paragraph 0018), the blower operating prior to the opening of the cooking chamber (paragraph 0029), and the blower and fan both working together to cool off the oven chamber (paragraph 0057).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed blower for injecting ambient air and increasing pressure into the invention of Reese et al, in view of EP 2472187A1, since both are directed to methods of baking food, since Reese et al already included a vent fan which pulled air from the oven cavity (Figure 4, #113) but simply did not describe how the air entered the oven device, since cooking ovens commonly included a blower for pushing/injecting ambient air into the oven cavity for cooling and/or dehumidifying the oven cavity as shown by EP 2472187A1 (Figure 2, #20; paragraph 0012, 0020, 0022), since Reese et al taught using additional components as well as variations in the arrangement and type of components (paragraph 0075), since Reese et al also taught venting the oven cavity to remove hot and/or humid air (paragraph 0059, 0043, 0061), and since the substitution of one known element (i.e. the inlet blower of EP 2472187A1) for another (i.e. the outlet vent fan of Reese et al) would have yielded predictable results to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to vent the claimed amount of air from the system of Reese et al, in view of EP 2472187A1, since both are directed to baking systems, since Reese et al already included a vent fan for removing humid air prior to baking (paragraph 0004, 0041), since baking systems commonly included an inlet blower for flushing the baking chamber with ambient air as shown by EP 2472187A1 (Figure 2, #20), since EP 2472187A1 also taught a flow rate of up to 2,000 Liter/minute (paragraph 0013) or 70 ft3/min, since a conventional sized oven was approximately 8 ft3, since this would mean that 5-10 volumes of oven cavity air would be expelled within approximately one minute using the flow rate of EP 2472187A1, since conventional baking ovens commonly included a transition time such as a pre-heating stage before suitable baking conditions were achieved, since venting a large amount of air from the chamber of Reese et al would have better ensured that the chamber conditions were suitable for the next food product or cooking stage, and since a fast venting of hot and/or humid air from the chamber would have permitted quicker transitions between cooking stages and different food products in the system of Reese et al.
It would have been obvious to one of ordinary skill in the art to turn off the secondary blower prior to baking in the method of Reese et al, in view of EP 2472187A1, since both are directed to methods of baking, since Reese et al already included closing the vent valve and fan before baking commences (paragraph 0059; Figure 4, #113, 115), since baking systems commonly employed a secondary fan for clearing the air from a baking chamber as shown by EP 2472187A1 (paragraph 0012-0013), since venting of hot chamber air during baking of Reese et al would have required increased heating and thus wasted energy and resulted in extra energy costs, and since closing the baking chamber of Reese et al and stopping the secondary blower would have prevented the hot baking air from unnecessarily escaping the chamber.
It would have been obvious to one of ordinary skill in the art to operate the vent valve in conjunction with the secondary blower in the combined invention of Reese et al, in view of EP 2472187A1, since both are directed to baking systems, since Reese et al already included a vent valve which operated in conjunction with the vent fan (Figure 4, #113, 115; paragraph 0041, 0059), since baking systems commonly employed an inlet fan used in conjunction an outlet air valve as shown by EP 2472187A1 (Figure 2, #18; paragraph 0022-0023, 0018, 0029, 0057), and since opening a vent valve would have permitted humid air to be pushed out of the baking chamber by ambient air pushed in by the inlet fan in the combined invention of Reese et al, in view of EP 2472187A1, and since closing the vent valve when the inlet fan was off would have permitted the baking chamber to retain hot air during the baking stage of Reese et al.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed simultaneous use of the blower wheel and inlet fan of the combined invention of Reese et al, in view of EP 2472187A1, since both are directed to cooking systems, since Reese et al already included secondary vent fan (Figure 4, #113) and an internal blower wheel for circulating air within the baking chamber (Figure 3, #61), since baking systems commonly included an inlet fan for flushing air out of the baking chamber as shown by EP 2472187A1 (Figure 2, #20), and since operating the blower wheel in conjunction with the inlet fan would have ensured that all of the humid air was flushed out of the chamber of Reese et al prior to the beginning of baking.
Claims 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al, in view of EP 2472187A1, as applied above, and further in view of Kim et al [US 2006/0137675A1].
Reese et al and EP 2472187A1 teach the above mentioned concepts. EP 2472187A1 also taught an ambient air inlet including a valve to seal the oven cavity when the upstream blower is not operating (Figure 2, #18). Reese et al and EP 2472187A1 do not recite a flapper to prevent ambient airflow to the secondary blower (claim 26, 39). Kim et al teach a method for cooking by providing a cooking chamber (Figure 2, #11), an air handling compartment with blower wheels (Figure 2, #2022a-b), a secondary blower for injecting ambient air into the baking chamber (Figure 3, #31), and a flapper which prevents air from the air handling compartment from reaching the secondary blower (Figure 3, #40; Figure 7).
 It would have been obvious to one of ordinary skill in the art to incorporate the claimed flapper into the invention of Reese et al, in view of EP 2472187A1 and Kim et al, since all are directed to methods of cooking food, since Reese et al already included a sealable valve in the air outlet vent system and a closed system during baking (Figure 4, #115; paragraph 0059), since EP 2472187A1 already included a valve located between the oven cavity and blower (Figure 2, #18, 20), since ovens commonly included a flapper preventing air from reaching the secondary blower as shown by Kim et al above, since Reese et al taught using additional components as well as variations in the arrangement and type of components (paragraph 0075), since flapper valves acted to seal the oven cavity and prevent the hot air from escaping during baking, and since adding a flapper would have further prevented escape of hot air from the baking chamber of Reese et al and thus provided more efficient heating operations.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792